[English Translation]
Exhibit (10)(bo)

 
[fortisbank2.jpg]
 




 
 

   
CONFIDENTIAL
Mefiag B.V.
P.O. Box 92
8440 AB HEERENVEEN
                               
Reference
Telephone
Date
 
200511010906/ M. Schuurman
+31 10 401 4225, fax +31 10 401 89 26
2 november 2005
                   
Re: interest assessment
 
 
Dear Madam, Sir,
 
Herewith we confirm the following interest assessment.
    Account : XXXXXXXXX     Amount  : EUR 1.000.000,00     
Interest term
: 01-11-2005 / 01-04-2016    
Interest percentage
: 3.82% p.a.     Interim decrease amount  : EUR 25,000.00 per 01-04-2006    
Next interest payment  : EUR 6,472.78 per 01-01-2006            
For further information we refer to the respective Loan Agreement.
         
Sincerely,
Fortis Bank (Nederland) N.V.
                                  /s/ K.A. Sahtoe /s/ J. van Pelt     K.A.
Sahtoe J. van Pelt                                                              
             
Baak 555, postbus 1045, 3000 BA Rotterdam
Telefoon (010) 401 69 11, fax (010) 401 66 06
Fortis bank (Nederland) N.V. gevestigd te Rotterdam, handelsregister 30064791

 
 